Title: To Thomas Jefferson from Philo Andrews, 12 August 1801
From: Andrews, Philo
To: Jefferson, Thomas



New Haven August 12th 1801
Sir   It is with great defference that I address Your Excellency on the present occasion but impelled by a wish to serve my Country as well promote My own prosperity & happiness I humbly beg leave to offer myself as a Candidate for a Consular Appointment on the Coast of Barbary—My pretensions are as follow—I was born in the Town of Wallingford of reputable Parents my Education is such as to enable me to discharge the duties of the Office which I solicit honorably to myself and beneficialy to my Country, My profession is that of the Law to the practice of Which I have been regularly admitted in the States of Connecticut New York and North Carolina for more than two years My age twenty three My political principles purely republican. for the truth of the above statement I refer Your Excellency to Peirpont Edwards Ephraim Kirby and Gideon Granger Esquire.—If any vacancy now exists or should happen on said Coast by death resignation or otherwise I am authorised to say that I can procure the necessary recommendations from the Above Named Gentlemen to whom I request Your Excellency to write for a confirmation of the statements herein containd and hope from Your Excellency’s Condescention an Answer to this Letter—when Convenient—
I am Sir with sentiments of respect and Esteem Your Excellency’s Very Huml. Sevant—
Philo Andrews
